                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,
                                              CR 11-51-M-DWM
                 Plaintiff,

        vs.
                                              WRIT OF CONTINUING
 DANIEL J. HADDOX,                            GARNISHMENT

                 Defendant,

 YSC,

                 Garnishee.




GREETINGS TO:             YSC
                          409 E. Beach Blvd
                          Gulf Shores, AL 36542

      An application for a writ of garnishment against the property of Daniel

Haddox, defendant, (hereinafter referred to as "the judgment debtor") has been filed

with this court. A judgment for restitution was entered against the judgment debtor on



                                          1
or about April 17, 2006 in the above-cited action. The total balance due is $54,560.80,

as of October 23, 2018, plus accruing costs and interest in this action. The judgment

debtor's last known address is in Daphne, AL. The street address of the judgment

debtor is redacted pursuant to Rule 49.l(a)(5) Fed.R.Crim.P.

       You are hereby required to withhold and retain pending further order, any property

or funds in which the judgment debtor has a substantial nonexempt interest and for which

you are now or may in the future become indebted to the judgment debtor, Daniel

Haddox.

       You are further required by law to answer in writing, under oath, within ten

(10) days, whether or not you have in your custody, control or possession, any

property owned by the judgment debtor, including nonexempt, disposable

earnmgs.

       Please state whether or not you anticipate paying the debtor any future

payments and whether such payments are weekly, bi-weekly or monthly.

       You must, within ten ( 10) days of your receipt of this writ, file the original

written answer to this writ with the United States District Clerk at: Clerk of U.S.

District Court, 201 E. Broadway, Room 370, Missoula, MT 59802. Additionally, you

are required by law to serve a copy of your answer upon the judgment debtor, Daniel

Haddox, and upon Victoria L. Francis, Assistant United States Attorney, 2601 Second

Avenue North, Suite 3200, Billings, Montana, 59101.



                                             2
      Under the law, there is property which is exempt from this writ of

garnishment. Property which is exempt and which is not subject to this order is

listed in the accompanying clerk's notice of post judgment garnishment.

      Pursuant to 15 U.S.C. §1674, garnishee is prohibited from discharging the

judgment debtor from employment by reason of the fact that his earnings have

been subject to garnishment for any one indebtedness.

      If you fail to answer this writ or withhold property in accordance with this writ,

the United States of America may petition the court for an order requiring you to

appear before the court. If you fail to appear or do appear and fail to show good cause

why you failed to comply with this writ, the court may enter a judgment against you

for the value of the judgment debtor's non-exempt property. It is unlawful to pay or

deliver to the judgment de~ny item attached by this writ.

      DATED this      ~~     day of October, 2018.




                                           3
